MEMORANDUM**
Diego Guillen-Zavala, a native and citizen of Mexico, appeals the district court’s dismissal of his 28 U.S.C. § 2241 habeas petition challenging the Board of Immigration Appeals’ (“BIA”) affirmance of the Immigration Judge’s (“IJ”) denial of suspension of deportation. We affirm.
Guillen-Zavala argues that the BIA denied him due process by considering the wrong standard of proof to establish the physical presence requirement and failing to follow its own precedent regarding extreme hardship. First, the BIA assumed, for the purpose of its decision, that Guillen-Zavala had met the physical presence requirement. Second, the BIA cited the correct standard for establishing extreme hardship: Matter of Anderson, 1978 WL 36475, 16 I. & N. Dec. 596 (BIA 1978), which does not require consideration of each listed hardship factor. The BIA adequately explained its reasoning why Guillen-Zavala did not establish extreme hardship under Matter of Anderson.
The district court correctly held that under Gutierrez-Chavez v. INS, 298 F.3d 824, 827 (9th Cir.2002), amended by, 337 F.3d 1023 (9th Cir.2003), the petition should be dismissed for lack of jurisdiction for failing to establish constitutional or statutory error.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.